Name: 2002/1007/EC: Council Decision of 9 December 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 June 2002 to 31 May 2005, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © and PrÃ ­ncipe
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs
 Date Published: 2002-12-28

 Avis juridique important|32002D10072002/1007/EC: Council Decision of 9 December 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 June 2002 to 31 May 2005, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © and PrÃ ­ncipe Official Journal L 351 , 28/12/2002 P. 0078 - 0089Council Decisionof 9 December 2002on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 June 2002 to 31 May 2005, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © and PrÃ ­ncipe(2002/1007/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) In accordance with the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ ©(1), the Community and the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe have held negotiations with a view to determining the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol.(2) As a result of these negotiations, a new Protocol was initialled on 14 February 2002.(3) The Protocol provides Community fishermen with fishing opportunities in waters under the sovereignty or jurisdiction of SÃ £o TomÃ © and PrÃ ­ncipe from 1 June 2002 to 31 May 2005.(4) In order to ensure uninterrupted fishing activities by Community vessels, it is essential that the new Protocol be approved as quickly as possible. To this end, the two parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from 1 June 2002.(5) The allocation of the fishing opportunities among the Member States should be defined as well as their obligations to notify the catches,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 June 2002 to 31 May 2005, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © and PrÃ ­ncipe is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision.Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The Member States whose vessels fish under this Protocol shall notify the Commission of the quantities of each stock caught in the SÃ £o TomÃ © and PrÃ ­ncipe fishing zone in accordance with Commission Regulation (EC) No 500/2001(2).Article 4The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 9 December 2002.For the CouncilThe PresidentH. C. Schmidt(1) OJ L 54, 25.2.1984, p. 2.(2) OJ L 73, 15.3.2001, p. 8.